 



EXHIBIT 10.4

RESTRICTED STOCK AGREEMENT

WINLAND ELECTRONICS, INC.
2005 EQUITY INCENTIVE PLAN

     THIS AGREEMENT is made effective as of this                      day of
                                        , 20                    , by and between
Winland Electronics, Inc., a Minnesota corporation (the “Company”), and
                                                             (the
“Participant”).

W I T N E S S E T H:

     WHEREAS, the Participant is, on the date hereof, a key employee, officer,
director of or a consultant or advisor to of the Company or of a subsidiary of
the Company; and

     WHEREAS, the Company wishes to grant a restricted stock award to the
Participant for shares of the Company’s Common Stock pursuant to the Company’s
2005 Equity Incentive Plan (the “Plan”); and

     WHEREAS, the Administrator of the Plan has authorized the grant of a
restricted stock award to the Participant;

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:

     1. Grant of Restricted Stock Award. The Company hereby grants to the
Participant on the date set forth above a restricted stock award (the “Award”)
for                                                             
(                                        ) shares of Common Stock on the terms
and conditions set forth herein, which shares are subject to adjustment pursuant
to Section 15 of the Plan. The Company shall cause to be issued one or more
stock certificates representing such shares of Common Stock in the Participant’s
name and shall hold each such certificate until such time as the risk of
forfeiture and other transfer restrictions set forth in this Agreement have
lapsed with respect to the shares represented by the certificate. The Company
may also place a legend on such certificates describing the risks of forfeiture
and other transfer restrictions set forth in this Agreement providing for the
cancellation of such certificates if the shares of Common Stock are forfeited as
provided in Section 2 below. Until such risks of forfeiture have lapsed or the
shares subject to this Award have been forfeited pursuant to Section 2 below,
the Participant shall be entitled to vote the shares represented by such stock
certificates and shall receive all dividends attributable to such shares, but
the Participant shall not have any other rights as a shareholder with respect to
such shares.

     2. Vesting of Restricted Stock. The shares of Stock subject to this Award
shall remain forfeitable until the risks of forfeiture lapse according to the
following vesting schedule:

      Vesting Date


--------------------------------------------------------------------------------

  Cumulative Shares/Percent Vested


--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



If the Participant’s [employment/directorship/relationship] with the Company (or
a subsidiary of the Company) ceases at any time prior to a Vesting Date for any
reason, including the Participant’s voluntary resignation or retirement, the
Participant shall immediately forfeit all shares of Stock subject to this Award
which have not yet vested and for which the risks of forfeiture have not lapsed.

     3. General Provisions.

          a. Relationship. This Agreement shall not confer on the Participant
any right with respect to continuance of employment or other relationship by the
Company, nor will it interfere in any way with the right of the Company to
terminate such employment or relationship.

          b. Securities Law Compliance. The Participant shall not transfer or
otherwise dispose of the shares of Stock received pursuant to this Award until
such time as counsel to the Company shall have determined that such transfer or
other disposition will not violate any state or federal securities or other
laws. The Participant may be required by the Company, as a condition of the
effectiveness of this Award, to agree in writing that all Stock subject to this
Award shall be held, until such time that such Stock is registered and freely
tradable under applicable state and federal securities laws, for the
Participant’s own account without a view to any further distribution thereof,
that the certificates for such shares shall bear an appropriate legend to that
effect, and that such shares will be not transferred or disposed of except in
compliance with applicable state and federal securities laws.

          c. Mergers, Recapitalizations, Stock Splits, Etc. Pursuant and subject
to Section 15 of the Plan, certain changes in the number or character of the
shares of Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend, or otherwise) shall result in an
adjustment, reduction, or enlargement, as appropriate, in the number of shares
subject to this Award. Any additional shares that are credited pursuant to such
adjustment shall be subject to the same restrictions as are applicable to the
shares with respect to which the adjustment relates.

          d. Shares Reserved. The Company shall at all times during the term of
this Award reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.

          e. Withholding Taxes. In order to permit the Company to comply with
all applicable federal or state income tax laws or regulations, the Company may
take such action as it deems appropriate to insure that, if necessary, all
applicable federal or state payroll, income or other taxes are withheld from any
amounts payable by the Company to the Participant. If the Company is unable to
withhold such federal and state taxes, for whatever reason, the Participant
hereby agrees to pay to the Company an amount equal to the amount the Company
would otherwise be required to withhold under federal or state law prior to the
transfer of any certificates for the shares of Stock subject to this Award. The
Participant may, subject to the approval and discretion of the Administrator, or
such other administrative rules it may deem

2



--------------------------------------------------------------------------------



 



advisable, elect to have all or a portion of such tax withholding obligations
satisfied by delivering shares of the Company’s Common Stock having a fair
market value, as of the date the amount of tax to be withheld is determined
under applicable tax law, equal to such obligations.

          f. Scope of Agreement. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and of the Participant and
any successor or successors of the Participant.

          g. Arbitration. Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy. If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced securities or business litigation for at least 10 years. If
the parties cannot agree on an arbitrator within 20 days, any party may request
that the chief judge of the District Court for Hennepin County, Minnesota,
select an arbitrator. Arbitration will be conducted pursuant to the provisions
of this Agreement, and the commercial arbitration rules of the American
Arbitration Association, unless such rules are inconsistent with the provisions
of this Agreement. Limited civil discovery shall be permitted for the production
of documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.

          h. 2005 Equity Incentive Plan. The Award evidenced by this Agreement
is granted pursuant to the Plan, a copy of which Plan has been made available to
the Participant and is hereby incorporated into this Agreement. This Agreement
is subject to and in all respects limited and conditioned as provided in the
Plan. All defined terms of the Plan shall have the same meaning when used in
this Agreement. The Plan governs this Award and, in the event of any questions
as to the construction of this Agreement or in the event of a conflict between
the Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.

3



--------------------------------------------------------------------------------



 



     ACCORDINGLY, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

                  WINLAND ELECTRONICS, INC.
 
           

  By:                  

      Its:    

           

          COMPANY
 
                 
 
           

          PARTICIPANT

4